358 So. 2d 897 (1978)
Paul Timothy SUGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 78-717.
District Court of Appeal of Florida, Second District.
May 17, 1978.
PER CURIAM.
Paul Timothy Suggs takes this appeal from the denial of his pro se motion denominated "Motion to Vacate, Set Aside, or Correct Sentence; Hearing, Appeal Rule 3.850." Appellant does not challenge the legality of the judgments or sentences against him. Rather, he seeks a reduction in his ten-year sentences for armed robbery and attempted first degree murder on the basis of certain factors which might be construed as mitigating.
Such relief is properly sought under Fla. R.Crim.P. 3.800, and not under Fla.R. Crim.P. 3.850. No appeal lies from the denial of a motion for reduction of a legal sentence filed pursuant to Fla.R.Crim.P. 3.800. Parker v. State, 214 So. 2d 632 (Fla. 2d DCA 1968).
Accordingly, this appeal is dismissed.
HOBSON, A.C.J., and SCHEB and DANAHY, JJ., concur.